PER CURIAM.
This is an appeal from an order denying a motion to set aside the judgment and sentence in a criminal case, entered in the year 1925, on the ground that the defendant, who pleaded guilty to the charges against him, was without the assistance of counsel. The facts are fully set forth in the opinion of' the District Judge, which is reported in D.C., 84 F.Supp. 290. Nothing need be added to what is said in that opinion. For the reasons there stated the order appealed from will be affirmed. See also United States v. Moore, 7 Cir., 166 F.2d 102, certiorari denied 334 U.S. 849, 68 S.Ct. 1500, 92 L.Ed. 1772; United States v. Rockower, 2 Cir., 171 F.2d 423, certiorari denied 337 U.S. 931, 69 S.Ct. 1484.
Affirmed.